DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 4, 6, 8, 11, 12, 15 and 22) and species: methanol in the reply filed on 29 April 2022 is acknowledged.
Claims 28, 30-32, 34, 41-42, 44 and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2022.

Claim Status
Claims 2, 5, 7, 9-10, 13-14, 16-21, 23-27, 29, 33, 35-40, 43 and 45 are cancelled.
Claims 1, 3, 4, 6, 8, 11, 12, 15, 22, 28, 30-32, 34, 41-42, 44 and 46-48 are currently pending.
Claims 28, 30-32, 34, 41-42, 44 and 46-48 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 1, 3, 4, 6, 8, 11, 12, 15 and 22 are under examination herein.
Claims 1, 3, 4, 6, 8, 11, 12, 15 and 22 are rejected.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/821,937 filed 21 March 2019. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 21 March 2019. 
		
Information Disclosure Statement
The information disclosure statement (IDS) filed on 6 April 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
The drawings filed on 20 March 2020 are accepted.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 11 recites "about 20°C to about 80°C " in line 2. The word “about” is not defined by the specification.  There is no description of whether “about” means “+/- 5°C”, “+/- 1°C”, or “+/- 0.1°C”.  Therefore, the upper limit and the lower limit of the recited range “about 20°C to about 80°C” are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention. Examiner suggests deleting "about". 
Claim 12 recites "about 25 µM to about 250 µM" in line 3. The word “about” is not defined by the specification.  There is no description of whether “about” means.  Therefore, the upper limit and the lower limit of the recited range “about 25 µM to about 250 µM” are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention. Examiner suggests deleting "about".
Claim 22 recites "about 100 nM to about 1000 nM" in line 2. The word “about” is not defined by the specification.  There is no description of whether “about” means.  Therefore, the upper limit and the lower limit of the recited range “about 100 nM to about 1000 nM” are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention. Examiner suggests deleting "about".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 11, 12, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suthiwangcharoen (Suthiwangcharoen, N. et al. Facile Co-Assembly Process to Generate Core–Shell Nanoparticles with Functional Protein Corona, 2014, Biomacromolecules, 15(3): 948-956; 6 April 2020 IDS Document).
Regarding claims 1, 3 and 6, Suthiwangcharoen discloses PPCS-NPs prepared by the self-assembly method based on synergistic interactions between proteins and selective polymers, such as poly(4-vinylpyridine) (P4VP) [as recited in claim 3] and pyridine grafted poly(hydroxyethyl methacrylate) (pHEMA) (Suthiwangcharoen Pg. 948, Col. 1, [2]). This facile and versatile process can yield well-controlled core−shell structures with a broad range of functional proteins, in which the  protein components stay at the corona. Our model proteins were shown to maintain as high as 90% of their original biological activities (Suthiwangcharoen Pg. 948, Col. 2, lines 8-13). The proposed mechanism is based on a fine balance between hydrophobicity and hydrophilicity, as well as hydrogen bonding between proteins and polymer [as recited in claim 6] (Suthiwangcharoen Abstract lines 11-13). 
Regarding claims 1, 8 and 15, Suthiwangcharoen teaches the typical procedure to synthesize P4VP-Protein structures. A solution of P4VP in dimethylformamide (DMF) or ethanol [as recited in claim 8] was slowly added into a solution of proteins in phosphate saline buffer (1× PBS; pH 7.4) with stirring. The assembly was conducted by dropwise addition of P4VP in DMF or ethanol into the protein in buffer solution with stirring. Upon removing the organic solvent by dialysis or solvent evaporation, we observed that at neutral pH, low pI proteins, such as BSA, pepsin, or lipase [as recited in claim 15], formed nicely dispersed particles with P4VP (Figure 1b−d, Figure S1) (Suthiwangcharoen Pg. 951, Col. 1, lines 4-9). 
Regarding claim 4, Suthiwangcharoen teaches alter[ing] the pH of the solution to control surface charges of proteins and see how it could impact the assembly of proteins with different pIs with P4VP. In all situations, colloids were evident only at pH > pI, where proteins carry a net negative charge (Suthiwangcharoen Pg. 953, Col. 2, lines 1-6). These [experimental] observations suggest that the assembly process is pH dependent, and negatively charged proteins are required for a successful assembly with P4VP (Suthiwangcharoen Pg. 954, Col. 1, [1], lines 2-5). 
Regarding claim 11, Suthiwangcharoen teaches the mixtures were placed at room temperature to allow ethanol to completely evaporate (Suthiwangcharoen Pg. 949, Col. 2, [2], lines 9-10). 
Regarding claim 12, Suthiwangcharoen discloses further investigat[ing] whether the electrostatic interaction plays a role in protein−polymer assembly [by] adjust[ing] the ionic strength of the assembly solution by the addition of NaCl (0−1.0 M) prior to the assembly. 
Regarding claim 22, Suthiwangcharoen teaches well-dispersed spherical particles were obtained with a hydrodynamic diameter of about 150−250 nm using either GOX (glucose oxidase) or HRP (horseradish peroxidase) individually or a mixture of both enzymes under different mixing ratios (Suthiwangcharoen Pg. 952, Col. 2, [2], lines 10-14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        



/OLIVIA M. WISE/Primary Examiner, Art Unit 1631